United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
D.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-278
Issued: April 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2006 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated March 30 and August 3, 2006. Under 20 C.F.R.
§§ 501(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has a ratable hearing loss causally related to factors
of his federal employment; and (2) whether the Office properly denied appellant’s request for an
oral hearing before an Office hearing representative.
FACTUAL HISTORY
Appellant, a 52-year-old aircraft engine lead repairman/trainer, filed a claim for benefits
on November 2, 2005 alleging that he sustained a bilateral hearing loss causally related to factors
of his federal employment. He first became aware that he had sustained a hearing loss causally
related to his employment on October 1, 2005.

By letter dated November 23, 2005, the Office asked appellant for additional information
pertaining to his employment-related exposure to loud noise. In statements dated November 2,
2005, appellant asserted that he had been exposed to loud noise from aircraft engines and sheet
metal shop activities since 1977.
On January 24, 2006 the Office referred appellant and a statement of accepted facts to
Dr. Richard B. Dawson, a Board-certified otolaryngologist, for an audiologic and otologic
evaluation. The audiologist performing the February 20, 2006 audiogram for Dr. Dawson noted
findings on audiological testing. At the frequencies of 500, 1,000, 2,000 and 3,000 hertz (Hz),
the following thresholds were reported: right ear 15, 15, 20 and 30 decibels; and left ear 15, 15,
20 and 25 decibels. Dr. Dawson indicated that appellant’s hearing loss was due to employment
factors and concluded that appellant had sustained a hearing loss attributable to noise exposure at
his federal employment.1
In a memorandum dated March 28, 2006, an Office medical adviser reviewed the report
of Dr. Dawson and audiometric results. He determined that the extent of hearing loss was not
ratable under the Office’s standards.
In a decision dated March 30, 2006, the Office found that appellant had not sustained a
ratable hearing loss causally related to factors of his federal employment.
By letter dated July 14, 2006, appellant requested an oral hearing.
By decision dated August 3, 2006, the Office denied appellant’s request for an oral
hearing. The Office found that appellant’s request was postmarked July 14, 2006, which was
more than 30 days after issuance of the March 30, 2006 decision and that he was not entitled to a
hearing as a matter of right. The Office nonetheless considered the matter in relation to the issue
involved and denied appellant’s request on the grounds that the issue was factual and medical in
nature and could be addressed through the reconsideration process by submitting additional
evidence.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act2 sets forth
the number of weeks of compensation to be paid for permanent loss or loss of use of the
members of the body listed in the schedule. However, the Act does not specify the manner in
which the percentage of loss of use of a member, function or organ shall be determined. The
method of determining this percentage rests in the sound discretion of the Office. To ensure
consistent results and equal justice under the law to all claimants, good administrative practice
requires the use of uniform standards applicable to all claimants.

1

Dr. Dawson did not recommend hearing aids.

2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

The Office evaluates permanent hearing loss in accordance with standards contained in
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (5th ed. 2001). Using the hearing levels recorded at frequencies of 500, 1,000, 2,000 and
3,000 Hz, the losses at each frequency are added up and averaged. Then a “fence” of 25 decibels
is deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday sounds under everyday conditions. The remaining
amount is multiplied by 1.5 to arrive at the percentage of monaural loss. The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss. The lesser
loss is multiplied by five, then added to the greater loss and the total is divided by six, to arrive at
the amount of the binaural hearing loss. The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.
ANALYSIS -- ISSUE 1
An Office medical adviser applied the Office’s standardized procedures to the March 15,
2005 audiogram obtained by Dr. Dawson, a Board-certified otolaryngologist.3 According to the
Office’s standardized procedures, testing at frequency levels of 500, 1,000, 2,000 and 3,000 Hz
revealed hearing losses in the right ear of 15, 15, 20 and 30 respectively. These totaled to
80 decibels which, when divided by 4, obtains an average hearing loss of 20 decibels. The
average of 20 decibels, when reduced by 25 decibels (the first 25 decibels are discounted as
discussed above), equals 0 decibels, which, when multiplied by the established factor of
1.5 totals a 0 percent hearing loss in the right ear. Testing for the left ear at the frequency levels
of 500, 1,000, 2,000 and 3,000 Hz revealed decibel losses of 15, 15, 20 and 25 respectively.
These totaled 75, which, when divided by 4, obtains an average hearing loss of 18.75 decibels.
The average of 18.75 decibels, reduced by 25 decibels (the first 25 decibels were discounted as
discussed above), equals 0 decibels, which, when multiplied by the established factor of
1.5 totals a 0 percent hearing loss in the left ear. The Office medical adviser properly determined
that appellant did not have a ratable hearing loss causally related to factors of his federal
employment.
The Board notes that the Office medical adviser properly used the applicable standards of
the A.M.A., Guides, to determine that appellant has a zero percent binaural hearing loss. The
Office properly found in its March 30, 2006 decision that appellant did not sustain a ratable
hearing loss causally related to factors of his federal employment.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant is entitled to a hearing before an
Office representative when a request is made within 30 days after issuance of an Office final
decision.4 A claimant is not entitled to a hearing if the request is not made within 30 days of the
3

The record contains several audiograms obtained by the employing establishment, but none of these were
certified by a physician as accurate. The Board has held that, if an audiogram is prepared by an audiologist, it must
be certified by a physician as being accurate before it can be used to determine the percentage of hearing loss.
Joshua A. Holmes, 42 ECAB 231, 236 (1990).
4

5 U.S.C. § 8124(b)(1).

3

date of issuance of the decision as determined by the postmark of the request.5 The Office has
discretion, however, to grant or deny a request that is made after this 30-day period.6 In such a
case, the Office will determine whether a discretionary hearing should be granted or, if not, will
so advise the claimant with reasons.7
ANALYSIS -- ISSUE 2
Appellant’s July 14, 2006 request for a hearing was postmarked more than 30 days after
the Office’s March 30, 2006 decision denying a schedule award for his accepted binaural hearing
loss. He is not entitled to a hearing as a matter of right. The Office considered whether to grant
a discretionary hearing and correctly advised appellant that he could pursue his claim through the
reconsideration process. As appellant may address the issue in this case by submitting to the
Office new and relevant evidence with a request for reconsideration, the Board finds that the
Office properly exercised its discretion in denying appellant’s request for a hearing. The Board
will affirm the Office’s August 3, 2006 decision denying appellant an oral hearing before an
Office hearing representative.
CONCLUSION
The Board finds that appellant did not sustain a ratable hearing loss causally related to
factors of his federal employment. The Board finds that the Office properly denied appellant’s
request for an oral hearing before an Office hearing representative.

5

20 C.F.R. § 10.131(a)(b).

6

William E. Seare, 47 ECAB 663 (1996).

7

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the August 3 and March 30, 2006 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: April 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

